Case 2:18-cr-20495-DML-MKM ECF No. 104, PageID.364 Filed 12/31/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


United States of America,

                  Plaintiff,              Case No. 18-20495
      v.
                                          Hon. David M. Lawson
Ibraheem Izzy Musaibli,

                  Defendant.
                               /

            Motion for Leave to File Exhibits Under Seal

     Ibraheem Musaibli moves this Court for leave to file under seal two

exhibits to his Motion to Suppress Statements Made During His

Interrogation Over Remote Messaging Applications and Custodial

Statements Tainted by the Involuntary Statements Made During This

Interrogation.

     Defense counsel seeks to file under seal communications between Mr.

Musaibli and the FBI through instant messaging applications Telegram and

Facebook Messenger.       These records were provided to the defense as

discovery and is currently covered by the Stipulated Protective Order that

this Court entered on August 7, 2018. Stipulated Protective Order, ECF No.

18, PageId.32-34.      Defense counsel understands that the Stipulated

Protective Order does not authorize the automatic sealing of records.

                                      1
Case 2:18-cr-20495-DML-MKM ECF No. 104, PageID.365 Filed 12/31/20 Page 2 of 4




     Documents used in criminal proceedings “may be closed to the public

without violating the First Amendment only if three substantive

requirements are satisfied: (1) closure serves a compelling interest; (2) there

is a substantial probability that, in the absence of closure, this compelling

interest would be harmed; and (3) the closure is narrowly tailored to protect

the compelling interest.” United States v. Nallani, Case No. 11-cr-20365,

2016 WL 4138227 (E.D. Mich. Aug. 3, 2016) (omitting citations).

     The record proposed for sealing is a collection of communications

between Mr. Musaibli and the FBI. The communication covers a large range

of topics including information related to the investigation of Mr. Musaibli

for the underlying charges. Allowing the filing of these two records under

seal furthers the compelling interest that Mr. Musaibli not be prejudicially

tainted in public before trial; that if publicly filed, the record will cause

serious harm to Mr. Musaibli because it will confuse the legal issues involved

in this case and the public’s perception of him; and that sealing for now the

record will protect his compelling interest to a fair, legal process. Sealing

such records until further order of this Court will protect Mr. Musaibli’s and

the Government’s interest in empaneling a fair and impartial jury without

preconceived judgements of the case.

     Mr. Musaibli’s motion excerpts the portions of these records relevant to

his claim. Presumably, the Government will excerpt any portions they
                                 2
Case 2:18-cr-20495-DML-MKM ECF No. 104, PageID.366 Filed 12/31/20 Page 3 of 4




consider relevant to their response and any opinion by the Court will contain

portions of it considers relevant. Because the portions of Mr. Musaibli’s

communications relevant to the motion before the Court are in the record,

the public’s right to access court proceedings is protected.

     Per Local Rule 7.1(a), defense counsel communicated with the

Government regarding this Motion and it concurs in the request to file such

exhibits under seal. Government counsel also did not oppose the excerpting

of portions of the records without redaction within the substantive motion.


                                          Submitted,

                                          /s/ Fabián Rentería Franco
                                          James R. Gerometta
                                          Fabián Rentería Franco
                                          Counsel for Ibraheem I. Musaibli
                                          FEDERAL COMMUNITY DEFENDER
                                          613 Abbott Street, Suite 500
                                          Detroit, Michigan 48226
                                          Fabian_Renteria_Franco@fd.org
                                          313.967.5542

                                          John A. Shea (P37634)
                                          Counsel for Ibraheem I. Musaibli
                                          120 N. Fourth Avenue
                                          Ann Arbor, Michigan 48104
                                          734.995.4646
 Dated: December 31, 2020                 jashea@earthlink.net




                                      3
Case 2:18-cr-20495-DML-MKM ECF No. 104, PageID.367 Filed 12/31/20 Page 4 of 4




                          Certificate of Service




     I certify that on December 31, 2020, I filed

   • Motion for Leave to File Exhibits Under Seal

through the court’s docketing system, which should send notification to
opposing counsel of record.

                                    /s/ Fabián Rentería Franco
                                    Fabián Rentería Franco
                                    Counsel for Ibraheem Musaibli
                                    FEDERAL COMMUNITY DEFENDER
                                    613 Abbott St., Suite 500
                                    Detroit, MI 48226
                                    P: 313.463.6143
Dated: December 31, 2020            E: Fabian_Renteria_Franco@fd.org
